February 14, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        WILLIAM T. DRENNEN III, Appellant

NO. 14-10-01099-CV                       V.

                     EXXON MOBIL CORPORATION, Appellee

                                ____________________



This cause, an appeal from the judgment in favor of appellee, Exxon Mobil Corporation,
signed November 11, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellee, Exxon Mobil Corporation, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.